Citation Nr: 1501645	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-37 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an earlier effective date than February 12, 2008, for a grant of a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION


The Veteran had active service from June 1968 to August 1972, May 1997 to February 1998, and July 1999 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  In pertinent part, the RO granted the Veteran's TDIU claim with an effective date of February 12, 2008.  The Veteran subsequently filed a notice of disagreement (NOD) in January 2009 seeking an earlier effective date of April 20, 2001.  Thereafter, in October 2009, the RO issued a statement of the case (SOC) whereby an earlier effective date of, April 20, 2001, for a grant of TDIU benefits was denied.  

The Veteran timely perfected his appeal in October 2009 and amended his request for an earlier effective date of May 5, 2003. 

In July 2014, the Board remanded the claim for an additional supplemental statement of the case (SSOC) to address the Veteran's claim for an earlier effective date of May 5, 2003.  In November 2014, the RO issued a SSOC denying the Veteran's claim. 

With regard to representation, the record indicates that the Veteran did not respond to the RO's letter requesting the completion of VA Form 21-22, pertaining to the appointment of a representative, in February 5, 2003.  Additionally, there is no record of a response from the Veteran after the RO's repeated letters containing information on veterans' service organizations and representation sent to the Veteran in October 2003, December 2005, February 2006, January 2008 and April 2008.  Given the absence of a response, the Board assumes that the Veteran is pursuing his claim on appeal pro se. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board is cognizant of the fact that the Veteran's case has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this claim again unless it was essential for a full and fair adjudication of his claim.

In October 2009, the Veteran submitted a letter requesting an amendment of his claim for an earlier effective date from April 20, 2001, to May 5, 2003.  The Veteran requested the amendment of the effective date for TDIU benefits on the basis that May 5, 2003 was "the earliest date as of which it was ascertainable that an increase in disability and unemployability had occurred."  The Veteran also referenced and enclosed a copy of a Social Security Administration (SSA) Notice of Award (notice) indicating that the notice verified his disability eligibility date.  

With the exception of the SSA notice, because the record is absent of any SSA records and/or decision, it is not clear whether the records used to determine the Veteran's SSA disability benefits are duplicative of those currently contained within the record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Additionally, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.

Here, the basis for the Veteran's award for SSA disability benefits is unclear.   However, the Veteran referenced the notice in connection with his lack of employment in 2003.  The notice indicated that the Veteran was found to be disabled on April 2, 2003, approximately one month before the Veteran's claimed earlier effective date for his TDIU claim of May 5, 2003.  Thus, from the notice it appears that the time period of the SSA records are pertinent to the Veteran's claim on appeal.  Furthermore, if medical records considered in the SSA disability determination contain information regarding the Veteran's employability, they could be relevant to the instant claim, and such records must be secured.   Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records should be obtained. 

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should secure from SSA copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in the determination on his claim for SSA disability benefits.  If the records have since been forwarded to another records storage facility or have been destroyed and are unavailable, it must be so noted for the record, with explanation, and the Veteran should be so advised.  

2.  The AOJ should then review the record, and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






